 



EXHIBIT 10.25

SECURED BALLOON PAYMENT BRIDGE LOAN PROMISSORY NOTE



$1,000,000.00 May 20, 2002

     1. Borrower’s Promise to Pay. FOR VALUE RECEIVED, the undersigned LORRIE
NORRINGTON, an individual (“Borrower”), promises to pay to the order of INTUIT
INC., a Delaware corporation (“Intuit”), at 2700 Coast Avenue, Mountain View,
California 94043, Attention: Corporate Comptroller, in lawful money of the
United States of America, without offset or deduction, on or before September
30, 2002 (the “Maturity Date”), the principal amount of ONE MILLION AND NO/100
DOLLARS ($1,000,000.00), with interest as set forth herein. The address for
receipt of payments hereunder may be changed at any time by the Note holder upon
ten (10) days’ written notice to Borrower.

     2. Purpose of Loan. The loan evidenced by this Note is being made for the
sole and exclusive purpose of assisting Borrower with the purchase of
residential real property located at ________________, California (the
“Property”). Borrower acknowledges that the benefits of this loan are not
transferable.

     3. Payments of Interest and Principal. This Note shall accrue interest from
the date of disbursement of the loan by Intuit on the principal balance
outstanding from time to time at the rate of three and eighteen one-hundredths
percent (3.18%) per annum, compounded semi-annually, until paid in full. Subject
to the terms of Paragraph 6 below, Borrower shall pay the entire principal
balance, all interest then accrued and unpaid, plus any other sums then due
hereunder, to the Note holder on the Maturity Date set forth herein. Payments
shall be applied first to interest accrued and then to the principal balance.
However, in no event shall the rate of interest payable under this Note exceed
the maximum rate permitted by applicable law, and if any payment in the nature
of interest shall cause the maximum rate to be exceeded, the portion of the
payment in excess of the maximum rate shall be applied to reduce the principal
balance. Interest payments for periods less than a year shall be prorated based
on a 360-day year.

     4. Right to Prepay. Provided Borrower is not then in default hereunder,
Borrower shall have the right to prepay all or any part of the outstanding
unpaid principal at any time without notice and without any prepayment charge.

     5. Security. This Note is or will be secured by a deed of trust of even
date herewith (the “Deed of Trust”) in favor of Intuit covering the Property,
executed by Borrower. The Deed of Trust shall be recorded in the Office of the
County Recorder of San Mateo County, California. The Deed of Trust shall be
junior to a deed of trust in favor of Intuit Inc. in the principal amount of
$5,500,000.00. Borrower agrees that all terms, covenants and conditions of the
Deed of Trust are made a part of this Note.

1



--------------------------------------------------------------------------------



 



     6. Events Triggering Immediate Repayment. In the event (i) Borrower’s name
is removed from record ownership of the Property for any reason; or (ii)
Borrower transfers the Property or any part thereof, or any interest therein is
sold, agreed to be sold, conveyed or alienated, by operation of law or
otherwise, then, in each case, the entire principal balance of this Note and all
accrued interest, and irrespective of the Maturity Date set forth herein, shall
become immediately due and payable.

     7. Insurance. Borrower agrees to keep the Property insured against loss
until this loan is repaid in full with, if requested by the Note holder, a loss
payable clause in favor of the Note holder.

     8. Default.

          a. Events of Default. Borrower shall be in default under this Note if
any of the following happen:



        (i)    Borrower does not pay the full amount of each payment required
under this Note when due, or fails to comply with any terms or conditions set
forth in this Note; or           (ii)    Borrower fails to comply with any terms
or conditions set forth in the Deed of Trust; or           (iii)    Borrower
voluntarily files bankruptcy or seeks legal relief from any debts under any
state or federal law or if someone brings an involuntary petition in bankruptcy
against her.

          b. Rights of Note Holder Upon Default. If Borrower is in default, then
the entire balance of this Note, including all accrued interest, and
irrespective of the Maturity Date set forth herein, at the option of the Note
holder, shall become immediately due and payable and Note holder shall have all
rights and remedies in this Note, the Deed of Trust, and at law and in equity.
Borrower promises to pay to the Note holder all costs, charges and expenses,
including attorneys’ fees, incurred in collection of the amounts due under this
Note, whether by foreclosure of the Deed of Trust or by other legal proceedings
or otherwise.

     9. Borrower’s Waivers. Acceptance of any payment after default shall not
constitute a waiver of any such default. Any extension of time of payment of any
amounts due hereunder shall not affect the liability of Borrower, who hereby
waives demand, presentment for payment, notice of nonpayment, protest and notice
of protest.

     10. Severability. If any provision of this Note is held to be illegal,
invalid or unenforceable under present or future laws, such provision shall be
fully severable; this Note shall be construed and enforced as if such illegal,
invalid or unenforceable provision had never

2



--------------------------------------------------------------------------------



 



comprised a portion of this Note, and the remaining provisions shall remain in
full force and effect.

     11. Entire Agreement. This Note contains the entire agreement between the
parties hereto concerning the subject matter hereof and supersedes all prior
written or oral agreements between the parties with respect to the subject
matter hereof, and no addition to or modification of any term or provision shall
be effective unless set forth in writing, signed by all the parties hereto. Time
is of the essence for the performance of each and every covenant of Borrower
hereunder.

     12. California Law. This Note shall be governed by and construed in
accordance with the laws of the State of California.

     By executing this Note, Borrower agrees that she has received a fully
completed copy of this Note.

BORROWER:



/s/ LORRIE NORRINGTON

--------------------------------------------------------------------------------

LORRIE NORRINGTON  

3